Citation Nr: 1542759	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  08-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, to include uterine fibroids and heavy menstrual periods.
 
2.  Entitlement to service connection for anemia, to include as due to dyspepsia, to include as due to heavy menstrual periods.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from February to June 1990 and from November 1990 to June 1991, with additional periods of ACDUTRA and INACDUTRA.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claims were previously remanded by the Board in February 2013 for additional development.  

Entitlement to service connection for a left knee disability was granted in a May 2013 RO decision, and thus the claim has been granted in full and is no longer before the Board.

The Board has reviewed and considered the documents contained in the Virtual VA and Veterans Benefits Management System (VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In the February 2013 remand, the Board requested that new VA examinations and medical opinions be obtained with regards to all three claimed disabilities, sinusitis, anemia and a gynecological disorder.

In regards to sinusitis, the Board noted that on her July 1989 enlistment evaluation, the Veteran indicated she had a history of sinusitis.  She indicated that she had not been diagnosed with sinusitis by a physician, however, and she was not noted to have a sinus disorder during her evaluation.  She was not diagnosed with sinusitis at any other time during active duty.  Her May 1991 release from active duty evaluation included a normal evaluation of her nose, throat and mouth.  Moreover, it was noted that, subsequent to service VA physicians have diagnosed her with sinusitis and allergic rhinitis.

Given the above, the Board requested that the Veteran be afforded a VA examination and an opinion be provided as to whether any currently diagnosed clearly and unmistakably preexisted service, and then provide an etiology opinion.

A VA examination was conducted in April 2013.  At the time, no medical opinion as to whether the sinus condition clearly and unmistakably preexisted service was provided.  Therefore, the Board finds that there has been no substantial compliance with the Board's remand and a new opinion is needed.

Regarding the gynecological disorders, in the February 2013 remand, the Board noted that the Veteran served in the Persian Gulf and is already in receipt of service connection for fibromyalgia, chronic fatigue syndrome, irritable bowel syndrome, and functional dyspepsia.  The Board also noted that 38 C.F.R. § 3.317(b), which describes possible signs and symptoms of undiagnosed illness and medically unexplained chronic multi-symptom illnesses, includes that a sign which may be a manifestation of an undiagnosed illness includes menstrual disorders.  The examiner was requested, in part, to provide an opinion as to whether the Veteran's gynecological complaints are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  

The Veteran was afforded a VA examaintion in April 2013.  At the time, the examiner stated that the Veteran's GYN conditions are considered life events and there is nothing inherent in any of the exposures of the Gulf War which would account for the development of uterine fibroids which is the cause of the Veteran's premenopausal menorrhagia.  

As noted, VA has already recognizes menstrual disorders as a sign or symptom of undiagnosed illness related to service in the Persian Gulf.  Although the VA examiner has attributed her complaints to uterine fibroids, a known disease entity, the Board notes that the Veteran has also been awarded service connection for fibromyalgia, chronic fatigue syndrome, irritable bowel syndrome, and functional dyspepsia, all under the provisions of 38 C.F.R. § 3.317.  Under the circumstances, the Board finds that clarification is necessary as to whether any of these service-connected disabilities may have permanently aggravated her claimed gynecological disorder.

In regards to the anemia, the Board requested that an opinion be obtained as to the etiology of the claimed anemia.  The Veteran was afforded a VA examination in April 2013.  At the time, the examiner found the Veteran did not currently have anemia.  No etiology opinion was provided.

The Board notes that the record contains diagnoses and treatment for anemia within a year prior to the filing of the claim in 2005.  Therefore, there is a "current" diagnosis of anemia for purposes of the claim.  Therefore, despite there being no current diagnosis of anemia, an etiology opinion is still needed prior to the adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should return the file to the examiner(s) who conducted the April 2013 VA examination and request that the following opinions be provided:

a) For any identified sinus problem the examiner should specifically state whether any such disability clearly and unmistakably preexisted service. 

If so, the examiner should provide an opinion regarding whether such preexisting disability underwent a permanent increase in severity during service that would be beyond the normal progression of the disability.  If the opinion is that the preexisting disability did not undergo such an increase, the examiner should state whether is it clear and unmistakable that it did not.

If the examiner concludes that the claimed sinus disability did not preexist service, he or she should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease, injury, or incident of service. A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

b) In regards to the GYN problems, the examiner should offer an opinion as to whether any service-connected disability (to include fibromyalgia, chronic fatigue syndrome, irritable bowel syndrome, and functional dyspepsia) has caused or permanently aggravated her claimed gynecological disorder?

c) In regards to the anemia, the examiner should be informed that the record contains evidence of a diagnosis of anemia during the appeal period, therefore, an etiology opinion is needed.  The examiner should be asked to provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's anemia is related to any disease or injury in service. 

The examiner should additionally opine as to whether it is at least as likely as not the Veteran's anemia is due to or aggravated by her heavy menstrual periods/gynecological disorder or any other service-connected disability, to include functional dyspepsia.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

2. After the above development has been completed, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




